Citation Nr: 0837215	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1996 to January 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

The veteran testified before the undersigned Veterans Law 
Judge in September 2007.  A transcript of his hearing has 
been associated with the record.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran's service medical records reflect that, on 
enlistment examination in November 1995, he reported having 
been treated for depression in November 1991.  

In June 1997 the veteran complained of emotional problems.  
At that time, he reported a history of depression.  On mental 
health evaluation in July 1997 the examiner noted that the 
veteran had been referred as the result of a violent reaction 
to stress.  Upon evaluation and interview, the diagnoses were 
adjustment disorder with depressed mood and schizoid 
personality disorder.  On periodic examination in August 1997 
the veteran endorsed depression or excessive worry; however, 
the examining physician made no note with regard to this 
complaint.  

In August 1998 the veteran was seen by the provider who 
evaluated him in July 1997.  The assessment was depressive 
disorder in partial remission and schizoid personality 
disorder.

On discharge examination in December 1999, the veteran again 
endorsed depression or excessive worry.  

The veteran was afforded a VA examination in December 2005.  
The diagnoses were bipolar disorder and obsessive compulsive 
personality.  The veteran subsequently submitted various 
reports by private providers reflecting varied psychiatric 
diagnoses, including social phobia, obsessive-compulsive 
disorder, specific phobia, major depressive disorder, social 
anxiety disorder, anxiety disorder not otherwise specified, 
severe panic disorder with agoraphobia, general anxiety 
disorder, and dysthymic disorder.  As the VA examiner did not 
review these records, he was unable to address these 
differing diagnoses and the suggestion that the veteran's 
current psychiatric disorders are related to his active 
service.

The Board notes that the veteran has requested an additional 
VA examination, and has related his belief that the December 
2005 examination was insufficient and too brief.  In this 
regard, it appears that no formal testing was carried out 
during the VA examination, and the examination report 
contains no discussion of whether additional testing would be 
appropriate.  In light of the varied diagnoses contained in 
the private records and the conflicting diagnosis rendered by 
the VA examiner, the Board finds that an additional 
examination, to include careful review of the current record, 
is warranted.

This case also involves the question of whether there was a 
psychiatric disorder preexisting service and whether such 
disability was aggravated in service.  In this regard, the 
Board notes that a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
active service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  With this in mind, the VA examination 
should address the question of pre-existence and aggravation.

The Board also observes that the veteran has reported that he 
was denied a security clearance during his nearly four years 
in service, and that the clearance was denied for psychiatric 
reasons.  As the veteran's service personnel records might 
shed light on the veteran's in-service psychiatric 
manifestations and their impact on his ability to function 
during service, they should be obtained and reviewed in 
conjunction with further adjudication of the veteran's claim.

In light of the above discussion, the Board has determined 
that additional action by the AOJ is required. Accordingly, 
the case is REMANDED for the following action:

1.  Obtain the veteran's service 
personnel records and associate them with 
the claims file.  All attempts to secure 
the veteran's service personnel records 
should be clearly documented in the 
record.

2.  Then, schedule the veteran for a VA 
psychiatric examination.  The examination 
must be conducted by a psychiatrist.

Upon examination and review of the entire 
claims folder, the examiner should 
identify all acquired psychiatric 
disorders.  With respect to each 
psychiatric disorder, the examiner should 
provide an opinion regarding whether such 
psychiatric disorder clearly and 
unmistakably preexisted service.  If so, 
the examiner should provide an opinion 
regarding whether there is clear and 
unmistakable evidence (obvious and 
manifest) that the disorder was not 
aggravated by service.  
 
If the examiner concludes that any 
currently present acquired psychiatric 
disorder did not clearly and unmistakably 
preexist service, he or she should 
provide an opinion with respect to each 
disorder regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the disorder is related to the veteran's 
in-service psychiatric manifestations.  
If there is no relationship between a 
currently diagnosed disorder and the in-
service manifestations, such fact must be 
noted by the examiner.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  If it is the position of the AOJ that 
a psychiatric disorder pre-existed 
service, the exact disorder or disorders 
must be identified.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




